 

Exhibit 10.31

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (the "Amendment") dated November 17, 2014, to that certain
Employment Agreement (the " Original Agreement"), dated July 16, 2012, as
amended by Amendment No. 1 to Employment Agreement, September 6, 2013 (the
“Amendment No. 1”, together with the Original Agreement, the “Agreement”),
between The Grilled Cheese Truck, Inc. (the “Company”) and Robert Y. Lee
(“Lee”).

 

By mutual agreement of the parties, the Company and Lee hereby agree to amend
the Agreement, effective on the date hereof, as follows:

 

1.Section 2, Definitions, “For Cause”, part a) is hereby amended and replaced
with the following:

““For Cause” shall mean, in the context of a basis for termination of Lee’s
employment with the Company, that:

 

a)Lee breaches any obligation, duty or agreement under this Agreement, which
breach is not cured or corrected within 15 days of written notice thereof from
the Company (except for breach of Section 1(c) of this Agreement, which cannot
be cured and for which the Company need not give any opportunity to cure); or”

 

2.Section 2, Definitions, “Term”, is hereby amended and replaced with the
following:

““Term” shall mean the period commencing on the Effective Date and ending upon
termination of this Agreement in accordance with Section 4 of this Agreement.”

 

3.Section 3(h)(iii) Additional Consideration of the Agreement is amended in its
entirety as follows:

“(h) Additional Consideration.

 

(iii) Completion of Financing. In the event the Company completes private
placement offering commencing in May 2013, to which the Company raises an
aggregate minimum of $5,000,000 in net proceeds, then Lee shall receive a cash
payment of $100,000.”

 

4.The Agreement is hereby amended to include a new Section 3(i) Success Fee in
its entirety as follows:

 

“(i) Success Fees. The Company will pay Lee a Success Fee, as described below,
when the Company closes on a acquisition, merger, joint venture or any other
similar transaction or relationship, directly or indirectly, involving the
Company (a “M&A Transaction”) during the Term of this Agreement or during the
twenty-four month period after the termination of this Agreement:

 

For each buy side M&A Transaction, the Company will pay Lee a bonus, payable in
cash or common stock, for any M&A transaction for which was introduced by Robbie
Lee and/or Peter Goldstein, a fee for the extraordinary time required to be the
lead representatives for each M&A transaction, in the same form of consideration
paid by the Company equal to the following schedule of the Total Consideration
(as defined below) with respect to such M&A Transaction:

 

 

 

  

·2.5% of the first $5,000,000 of Total Consideration, or any part;

·plus, 2% of the second $5,000,000 of Total Consideration, or any part;

·plus, 1.5% of the third $5,000,000 of Total Consideration, or any part;

·plus, 1% of the next $5,000,000 of Total Consideration, or any part;

·plus, 0.5% of the balance of the Total Consideration.

 

For purposes of this Agreement, Total Consideration shall mean the total value
of all cash, securities, or other property paid directly or indirectly, by the
Company or its owners (at closing or in the future) in connection with such M&A
Transaction, including (without limitation) in respect of (i) the assumption (by
contract, operation of law or otherwise) of any indebtedness not in the ordinary
course of business or (ii) consulting, non-compete or similar agreements paid in
lieu of the purchase consideration.”

 

5.Section 4(f) of the Agreement is hereby amended in its entirety as follows:

“(f) December 31, 2015; or”

 

6.            No Other Amendments; Governing Law; Counterparts. Except as
specifically set forth in this Amendment, there are no other amendments to the
Agreement and the Agreement shall remain unmodified and in full force and
effect. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York. This Amendment may be executed in one or
more counterparts. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the sate first set forth above.

 

THE COMPANY:

 

The Grilled Cheese Truck, Inc.

 

By:  /s/ Peter Goldstein   Name: Peter Goldstein   Title: President  

 

EMPLOYEE:

 

/s/ Robert Y. Lee   Robert Y. Lee  

 

 

 

--------------------------------------------------------------------------------



